OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The determination as to whether a defendant has consented to a search involves a mixed question of law and fact (People v Valerio, 95 NY2d 924, 925 [2000]). Where, as here, there exists record support for the Appellate Division’s resolution of this question, the issue is beyond this Court’s further review (id.).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.